Citation Nr: 0308565	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating greater than 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board previously issued a decision on this matter in 
September 2001, in which denied the increased rating sought.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion, in a January 2003 Order, the Court vacated the Board 
decision and remanded the matter to the Board.  In an April 
2003 letter, the Board advised the veteran, through his 
representative, that he had additional time in which to 
supplement the record before the Board.  The April 2003 
response indicated that the veteran had no additional 
evidence and instructed the Board to proceed with 
adjudicating the appeal.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf.  38 U.S.C.A. § 5103(a) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).   

The joint motion to the Court found that the August 2001 RO 
letter to the veteran concerning the VCAA, as well as other 
documents in the claims folder, failed to provide proper 
notice to the veteran specifically concerning the issue on 
appeal.  The case must be returned to the RO to cure this 
deficiency.     

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the notice requirements of 
the VCAA with respect to the claim on 
appeal.  If additional evidence is 
submitted from the veteran or otherwise 
obtained following the RO's action, the 
RO should, as required by regulation, 
readjudicate the claim for an initial 
disability rating greater than 70 percent 
for PTSD and prepare a supplemental 
statement of the case if the disposition 
remains unfavorable.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


